Citation Nr: 0518015	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  02-08 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the service connection claim for bipolar disorder, 
depressive type.

2.  Whether new and material evidence has been received to 
reopen the service connection claim for Meniere's disease 
with hearing loss and tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and C. L.

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1975 to June 1978.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from March 2001, April 2002, and January 2003 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran testified at a Board 
videoconference hearing in January 2005.

Additional evidence was received at the Board in June 2005.  
However, this evidence consisting of a report of a March 2005 
MRI brain study does not appear to be pertinent to any of the 
issues on appeal.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in December 1995, the RO denied the 
veteran's claim to reopen her claim to entitlement to service 
connection for bipolar disorder, depressive type; a timely 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  Evidence received since the December 1995 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for bipolar disorder, depressive type.

3.  By rating decision in December 1995, the RO denied the 
veteran's claim to reopen her claim to entitlement to service 
connection for Meniere's disease with hearing loss and 
tinnitus; a timely notice of disagreement was not received to 
initiate an appeal from that determination.

4.  Evidence received since the December 1995 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for Meniere's disease with hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
bipolar disorder, depressive type.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001). 

3.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
Meniere's disease with hearing loss and tinnitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of March 2001 and April 2002 rating decisions, 
the RO denied the veteran's claims.  Thereafter, the RO did 
furnish VCAA notice to the veteran in November 2001.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In a letter dated in November 2001, as well as the 
June 2002 and December 2002 statements of the case and the 
November 2002, February 2004, June 2004 and September 2004 
supplemental statements of the case, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In the November 2001 letter, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The letter also advised the appellant to 
submit any relevant evidence in her possession.  The Board 
finds that these documents, when taken together, fulfilled 
VA's duty to notify, including the duty to notify the veteran 
to submit any pertinent evidence in her possession, and that 
any defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claims, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  In fact, by way of 
correspondence dated in August 2004, the veteran indicated 
that there are no further medical records to be obtained.  As 
such, there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The two issues on appeal involve a determination 
of whether new and material evidences has been received to 
reopen the claims.  The Board does not believe that a VA 
examination is relevant to a determination on either claim.  
The Board finds that the record as it stands contains 
adequate medical evidence to adjudicate the claims.  Thus, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

By way of a December 1995 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
bipolar disorder, depressive type because the RO determined 
that her bipolar disorder, depressive type was neither 
incurred nor aggravated during service, nor manifested within 
one year from discharge from service.  By way of the same 
rating decision, the RO denied the veteran's claim to reopen 
the service connection claim for Meniere's disease with 
hearing loss and tinnitus because the evidence submitted was 
not new and material in that it did not address whether or 
not the veteran's ear condition was aggravated during active 
duty service.  The RO sent notice of the decision to the 
veteran at her last address of record.  However, a notice of 
disagreement was not received to initiate an appeal from that 
determination.  Therefore, the December 1995 rating decision 
became final.  38 U.S.C.A. § 7105(c).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  New and 
material evidence is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  The Board notes here that the 
provisions of 38 C.F.R. § 3.156(a) were recently amended.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  However, the 
amended version is only applicable to claims filed on or 
after August 29, 2001.  The change in the regulation 
therefore does not impact the present case.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.  However, the "benefit of the doubt doctrine" does 
not apply to the preliminary question as to whether new and 
material evidence has been received to reopen a claim.  
Martinez v. Brown, 6 Vet.App. 462 (1994).

The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed.Cir. 
2001).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claims for service connection for bipolar disorder, 
depressive type and Meniere's disease with hearing loss and 
tinnitus.

Bipolar Disorder, Depressive Type

Evidence of record relevant to the veteran's bipolar disorder 
claim at the time of the December 1995 rating decision 
consisted of: service medical records, extensive post-service 
treatment records from multiple Air Force Bases and Army 
Medical Centers, an October 1995 VA psychiatric examination, 
and statements from the veteran expressing her belief that 
her bipolar disorder was related to her active duty service.  
The post-service treatment records and the October 1995 VA 
examination report all show that the veteran suffered from 
bipolar disorder, depressive type.  The RO denied the claim 
after finding that there was no evidence that her bipolar 
disorder, depressive type was either incurred in or 
aggravated during active duty service, nor was it manifested 
within one year of discharge from active duty service.

Evidence received since the December 1995 rating decision 
includes VA medical records and private medical records, both 
demonstrating that the veteran continues to receive treatment 
for her psychiatric problems, including bipolar disorder, 
depressive type.  The evidence also includes various 
statements from the veteran regarding her psychiatric 
problems, including her hearing testimony, which essentially 
repeat her earlier contentions that her bipolar disorder is 
related to her active duty service.

The claim for service connection for bipolar disorder, 
depressive type, was denied by the RO in the 1995 rating 
decision for lack of evidence of an etiological relationship 
between the veteran's psychiatric disorder and her active 
duty service.  In reviewing the evidence of record received 
since the 1995 rating decision, the Board finds that it is 
all new in that it was not of record at the time of the 1995 
rating decision; however, it is not new in the sense that it 
only shows that the veteran:  1) continues to suffer from 
psychiatric problems and 2) continues to believe that her 
psychiatric problems are related to service.  Both of these 
elements were already reflected by the evidence of record at 
the time of the 1995 rating decision.  Thus, the evidence 
received since the 1995 decision is simply cumulative of 
evidence that was already of record.  Moreover, the evidence 
received is not material as it is not competent evidence that 
addresses the salient issue of whether or not there is an 
etiological relationship between the veteran's current 
psychiatric disorders and her active duty service.  As the 
evidence is not new and material, the claim for entitlement 
to service connection for bipolar disorder, depressive type, 
has not been reopened.

Meniere's disease with hearing loss and tinnitus

Evidence of record relevant to the veteran's Meniere's 
disease claim at the time of the December 1995 rating 
decision consisted of: service medical records, a November 
1995 VA audiological examination report, extensive post-
service treatment records from various Air Force Bases and 
Army Medical Centers, a November 1995 letter from Dr. 
Gibbens, and statements from the veteran expressing her 
belief that her Meniere's disease with hearing loss and 
tinnitus was either incurred in or aggravated during active 
duty service.  The service medical records showed that the 
veteran had suffered from Meniere's disease with hearing loss 
and tinnitus prior to active duty service, in fact, since she 
was 16 years old.  The post-service treatment records and the 
November 1995 VA examination report all show that the veteran 
continued to suffer from Meniere's disease.  The RO denied 
the claim after finding that there was no evidence that her 
Meniere's disease with hearing loss and tinnitus was either 
incurred in or aggravated during active duty service.

Evidence received since the December 1995 rating decision 
includes VA medical records and private medical records, all 
demonstrating that the veteran continues to receive treatment 
for her Meniere's disease with hearing loss and tinnitus.  
The evidence also includes various statements from the 
veteran regarding her ear problems, including her hearing 
testimony, which essentially repeat her earlier contentions 
that her Meniere's disease with hearing loss and tinnitus was 
either incurred in or aggravated during active duty service.  

The claim for service connection for Meniere's disease with 
hearing loss and tinnitus was denied by the RO in the 1995 
rating decision because the service medical records showed 
that the condition pre-existed the veteran's active duty 
service period and none of the evidence showed that the pre-
existing disability was aggravated during active duty service 
beyond the normal progression of the disease.  In reviewing 
the evidence of record received since the 1995 rating 
decision, the Board finds that it is all new in that it was 
not of record at the time of the 1995 rating decision; 
however, it is not new in the sense that it only shows that 
the veteran:  1) continues to suffer from Meniere's disease 
2) continues to believe that her Meniere's disease was either 
incurred in or aggravated during active duty service.  Both 
of these elements were already established by the evidence of 
record at the time of the 1995 rating decision.  Thus, the 
evidence received since the 1995 decision is simply 
cumulative of evidence that was already of record.  Moreover, 
the evidence received is not material as it does not address 
the salient issue of whether or not there was any aggravation 
of her pre-existing Meniere's disease (beyond the normal 
progression of the disease) during active duty service.  As 
the evidence is not new and material, the claim for 
entitlement to service connection for Meniere's disease with 
hearing loss and tinnitus has not been reopened.


ORDER

New and material evidence has not been received to reopen the 
veteran's claims for entitlement to service connection for 
bipolar disorder, depressive type and for Meniere's disease 
with hearing loss and tinnitus.  To this extent, the appeal 
is denied.


REMAND

The veteran has alleged that she was sexually assaulted 
during active duty service.  She has claimed that this 
assault occurred in approximately July or August 1977.  There 
is no official record of this assault; however, the veteran's 
service records show that in August 1977 she requested 
testing for pregnancy and sexually transmitted diseases and 
that in September 1977 she sought treatment at a mental 
health clinic.

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Under the circumstances of this case, the Board believes that 
a medical opinion is necessary to determine if the August and 
September 1977 actions of the veteran are indicative of 
behavioral changes indicating that a personal assault 
occurred.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the claims 
file to be reviewed by an appropriate 
mental heath professional for an opinion 
as to whether there is evidence of 
behavioral changes indicating that a 
personal assault occurred.  Particular 
attention should be paid to the Airman 
Performance Report for the period from 
April 1977 to December 1977, the August 
1977 medical note from the ob-gyn clinic, 
and the September 1977 note from the 
mental health clinic.  A detailed 
rationale for all opinions expressed 
should be furnished.

2.  The RO should then review the file 
and make a specific written determination 
with respect to whether the veteran was 
exposed to a stressor, or stressors, in 
service, and, if so, the nature of the 
specific stressor or stressors 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

3.  Thereafter, if and only if any 
claimed in-service stressor is 
corroborated by the evidence, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file and a list 
of the stressor(s) found by the RO to be 
corroborated by the evidence must be 
provided to the examiner for review.  All 
findings should be reported in detail.  
Any further indicated special studies, 
including any appropriate psychological 
tests, should be conducted.  The examiner 
should review the results of any testing 
prior to completion of the reports.  The 
examiner should clearly indicate whether 
the veteran has PTSD and, if so, whether 
the in-service stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the 
examiner must identify the stressor(s) 
supporting the diagnosis.

4.  After completion of the above, the RO 
should review the record, to include all 
evidence received since the most recent 
supplemental statement of the case, if 
any.  The appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


